 



Exhibit 10.3
KEYCORP
OFFICER GRANTS WITH RESTRICTED STOCK UNITS
(Award of Time-Lapsed Restricted Stock Units, Performance-Based Restricted Stock
and Stock Performance Shares)
«Name»
By action of the Compensation and Organization Committee (the “Committee”) of
the Board of Directors of KeyCorp, taken pursuant to the KeyCorp 2004 Equity
Compensation Plan (the “Plan”), and subject to the terms and conditions of the
Plan, you have been awarded       Restricted Stock Units subject to vesting upon
the passing of time (the “RSUs”),            shares of Restricted Stock subject
to vesting upon the achievement of specified performance criteria (the
“Restricted Stock”), and «          » Performance Shares subject to vesting upon
the achievement of specified performance criteria (the “Stock Performance
Shares”) as described below. Unless otherwise indicated, the capitalized terms
used herein and in the attached Acceptance of Grant Agreement (the “Agreement”)
shall have the same meaning as set forth in the Plan.

1.   Date of Grant. The effective date of grant for the award of the RSUs,
Restricted Stock and Stock Performance Shares shall be February 21, 2008 (the
“date of grant”).   2.   Vesting of RSUs. The RSUs shall become vested and
nonforfeitable on the earlier of the following:

  (a)   February 21, 2011; or     (b)   the date not more than two years on or
after a Change of Control upon which your employment terminates under
circumstances entitling you to receive severance benefits or salary continuation
benefits under KeyCorp’s Separation Pay Plan or under any employment or change
of control or similar arrangement or agreement.

    provided, however, that you have been in the continuous employ of KeyCorp or
a Subsidiary through such date.   3.   Vesting of Performance-Based Restricted
Stock and Stock Performance Shares.

  (a)   In General. Your right to receive the Performance-Based Restricted Stock
and the Stock Performance Shares shall be determined on the basis of KeyCorp’s
Earnings per Share, Economic Profit Added and Return on Equity (as such terms
are defined in Appendix C) during the period of January 1, 2008 through
December 31, 2010 (the “Performance Period”). You are able to earn up to 100% of
the Performance-Based Restricted Stock if the applicable targeted level of
performance is met or exceeded and up to 100% of the Stock Performance Shares if
the applicable maximum level of performance is met or exceeded.

 



--------------------------------------------------------------------------------



 



  (b)   Vesting of Performance-Based Restricted Stock. The Common Shares subject
to this grant of Performance-Based Restricted Stock may not be sold,
transferred, otherwise disposed of, pledged or otherwise hypothecated until
February 21, 2011, but only if (A) you have been in the continuous employ of
KeyCorp or a Subsidiary through such date and (B) the Committee shall determine
that the Performance-Based Restricted Stock has been earned as set forth on
Appendix C.     (c)   Vesting of Stock Performance Shares. The Stock Performance
Shares granted hereunder shall be vested on February 21, 2011, but only if
(A) you have been in the continuous employ of KeyCorp or a Subsidiary through
such date and (B) the Committee shall determine that the Stock Performance
Shares have been earned as set forth on Appendix C.     (d)   Determination by
the Committee. The amount of the Performance-Based Restricted Stock and Stock
Performance Shares that will vest and the level of attainment of the applicable
performance goals set forth on Appendix C shall be determined by the Committee
as soon as practicable after the receipt of the audited financial statements for
KeyCorp relating to the last year of the Performance Period, but in no event
later than two and one-half months after the close of the last year of the
Performance Period.

4.   Transfers Void. Any purported transfer or encumbrance of the RSUs,
Restricted Stock, or Stock Performance Shares prior to the time that they have
vested as set forth in paragraph 2 and paragraph 3 shall be void, and the other
party to any such purported transaction shall not obtain any rights to or
interest in the Common Shares underlying such awards.

5.   Payment of Stock Performance Shares and RSUs. Payment of any RSUs and any
earned Stock Performance Shares shall be made in the form of Common Shares.
Payment of RSUs shall be made when they become vested and nonforfeitable.   6.  
Death; Disability; Retirement at or after Age 55.

  (a)   If you shall die or become Disabled or if you shall retire at age 55 or
older prior to vesting, then a pro rata number of the RSUs shall become vested
and nonforfeitable upon death or Disability or retirement at or after age 55 but
the remainder shall immediately be forfeited upon your death, Disability or
retirement at or after age 55, as the case may be.     (b)   If you shall die or
become Disabled or if you shall retire at age 55 or older prior to vesting, then
a pro rata number of the shares of Performance-Based Restricted Stock and Stock
Performance Shares actually earned as provided on Appendix C shall be retained
by you or your estate and become freely transferable following the determination
of the attainment of the performance goals upon conclusion of the Performance
Period, but the remainder shall immediately be forfeited

2



--------------------------------------------------------------------------------



 



      following the determination of the attainment of the performance goals
upon conclusion of the Performance Period.

7.   Pro-Ration. For purposes of this Agreement the pro rata number of RSUs and
shares of Restricted Stock and Stock Performance Shares granted to you shall be
based on a fraction the numerator of which is the number of months beginning in
February 2008 that are completed prior to your change of status and the
denominator of which is 36.   8.   Forfeiture. The RSUs, Restricted Stock, and
Stock Performance Shares shall be immediately forfeited if your employment with
KeyCorp or a Subsidiary terminates prior to vesting as set forth in paragraph 2
and paragraph 3 unless your employment terminates because of death, Disability
or retirement at or after age 55 (in which case the specific provisions of
paragraph 6 shall apply); provided, however, that the Committee may in its sole
discretion determine that a pro rata number of the RSUs shall vest and become
nonforfeitable upon your termination of employment and that a pro rata number of
shares of Restricted Stock and Stock Performance Shares shall be retained by you
and become freely transferable upon your termination of employment following the
determination of the attainment of the performance goals upon conclusion of the
Performance Period, but that the remainder shall immediately be forfeited.   9.
  KeyCorp Stock Ownership Guidelines. If you have not met KeyCorp’s Stock
Ownership Guidelines when vesting occurs, you may not sell or otherwise transfer
the Restricted Stock or the Stock Performance Shares or the Common Shares
awarded to you in payment for the RSUs until and unless you meet the Stock
Ownership Guidelines or terminate your employment with KeyCorp or a Subsidiary;
provided, however, that notwithstanding the foregoing you shall be permitted to
sell the number of shares necessary to satisfy any withholding tax obligation
that may arise in connection with the vesting of the RSUs, Restricted Stock and
Stock Performance Shares even if you have not met the Stock Ownership
Guidelines. Alternatively, the number of shares to be delivered to you when
vesting occurs may be reduced to satisfy such withholding obligation.   10.  
Harmful Activity. Notwithstanding any other provisions of this Agreement, if you
engage in any “harmful activity” (as defined in Section 17 of the Plan) prior to
or within six months after your termination of employment with KeyCorp or a
Subsidiary, then any and all RSUs, shares of Restricted Stock, and Stock
Performance Shares which have vested on or after one year prior to termination
of employment shall be immediately forfeited to KeyCorp and any profits realized
upon your sale of any such shares of Restricted Stock, Stock Performance Shares,
or Common Shares awarded in payment of RSUs shall inure to and be payable to
KeyCorp upon demand.   11.   No Acceleration. The provisions of Section 12 of
the Plan entitled “Acceleration upon Change of Control” shall not apply to the
RSUs, Restricted Stock, and Stock Performance Shares awarded pursuant to this
Agreement; provided, however, that in the event of a Change of Control, the
performance goals relating to the Performance-Based Restricted Stock (and not
the Stock Performance Shares) shall be deemed to be satisfied at 100% of

3



--------------------------------------------------------------------------------



 



    target and such Performance-Based Restricted Stock shall become
nonforfeitable on the same basis as the RSUs, which is on the earlier of:
(a) February 21, 2011; or (b) the date not more than two years on or after a
Change of Control upon which your employment terminates under circumstances
entitling you to receive severance benefits or salary continuation benefits
under KeyCorp’s Separation Pay Plan or under any employment or change of control
or similar arrangement or agreement, but only if you have been in the continuous
employ of KeyCorp or a Subsidiary through such date.   12.   Rights as a
Shareholder; Payment of Dividend Equivalents on RSUs. From and after the date of
grant, you shall have all of the rights of a shareholder with respect to the
shares of Restricted Stock granted hereby, including the right to vote the
shares of Restricted Stock and receive any dividends that may be paid thereon;
provided however that any additional Common Shares or other securities that you
may become entitled to receive pursuant to a stock dividend, stock split,
combination of shares, recapitalization, merger, consolidation, separation or
reorganization or any other change in the capital structure of the Company shall
be subject to the same restrictions as the shares of Restricted Stock covered by
this award of Restricted Stock. Prior to the date that the RSUs either are
forfeited or become vested and nonforfeitable, whenever a dividend is paid on
Common Shares (or such other later time as may be consistent with KeyCorp’s
administrative requirements), KeyCorp shall pay you an amount of cash equal to
the product of the per-share amount of the dividend times the number of your
RSUs.   13.   Tax Withholding. You shall be permitted to satisfy, in whole or in
part, any withholding obligation that may arise in connection with the vesting
of your RSUs by delivering to KeyCorp in Common Shares an amount equal to the
withholding the obligation.   14.   Compliance with Section 409A of the Internal
Revenue Code. To the extent applicable, it is intended that this award and the
Plan comply with the provisions of Section 409A of the Internal Revenue Code.
This award and the Plan shall be administrated in a manner consistent with this
intent, and any provision that would cause the award or the Plan to fail to
satisfy Section 409A shall have no force and effect until amended to comply with
Section 409A (which amendment may be retroactive to the extent permitted by
Section 409A and may be made by KeyCorp without your consent).   15.  
Condition. The award of RSUs, Restricted Stock, and Stock Performance Shares
granted hereby is conditioned upon your execution and delivery to KeyCorp of the
Agreement set forth hereinafter.   16.   Amendment and Modification. The terms
and conditions of this award may not be modified, amended or waived except by an
instrument in writing signed by a duly authorized executive officer of KeyCorp.

                                                     , 2008        Thomas E.
Helfrich      Executive Vice President     

4



--------------------------------------------------------------------------------



 



ACCEPTANCE OF GRANT AGREEMENT
     I acknowledge receipt of the above award of RSUs, Restricted Stock and
Stock Performance Shares and in consideration thereof I accept such awards
subject to the terms and conditions of the Plan (including, without limitation,
the harmful activity provisions thereof) and the restrictions upon me as set
forth hereinafter in this Agreement.
     My agreement to the following restrictions is (i) in addition to (and not
in limitation of) any other agreements, plans, policies, or practices that are
applicable to me as a KeyCorp or Subsidiary (collectively “Key”) employee,
(ii) independent of any Plan provisions, and (iii) binding upon me regardless of
whether I sell, transfer, otherwise dispose of, pledge, or otherwise hypothecate
the Common Shares acquired under the RSUs, Restricted Stock, and Performance
Shares awarded to me.

1.   I recognize the importance of preserving the confidentiality of Non-Public
Information of Key. Therefore, I acknowledge and agree that: (a) during my
employment with Key, I will acquire, reproduce, and use such Non-Public
Information only to the extent reasonably necessary for the proper performance
of my duties; (b) during and after my employment with Key, I will not use,
publish, sell, trade or otherwise disclose such Non-Public Information; and
(c) upon termination of my employment with Key, I will immediately return to Key
all documents, data, and things in my possession or to which I have access that
involve such Non-Public Information. I agree to sign nondisclosure agreements in
favor of Key and others doing business with Key with whom Key has a confidential
relationship.   2.   I acknowledge and agree that the duties of my position at
Key may include the development of Intellectual Property. Accordingly, any
Intellectual Property which I create with any of Key’s resources or assistance,
in whole or in part, during my employment with Key, and which pertains to the
business of Key, is the property of Key; and I hereby agree to and do assign to
Key all right, title, and interest in and to such Intellectual Property,
including, without limitation, copyrights, trademarks, service marks, and
patents in or to (or associated with) such Intellectual Property and agree to
sign patent applications and assignments thereof, without additional
compensation.   3.   Except in the proper performance of my duties for Key, I
acknowledge and agree that from the date hereof through a period of one (1) year
after the termination of my employment with Key for any reason, I will not,
directly or indirectly, for myself or on behalf of any other person or entity,
hire or solicit or entice for employment any Key employee without the written
consent of Key, which consent it may grant or withhold in its discretion.

4.  (a)   Except in the proper performance of my duties for Key, I acknowledge
and agree that from the date hereof through a period of one (1) year after the
termination of my employment with Key for any reason, I will not, directly or
indirectly, for myself or on behalf of any other person or entity, call upon,
solicit, or do business with (other than for a business which does not compete
with any business or

 



--------------------------------------------------------------------------------



 



      business activity conducted by Key) any Key customer or potential customer
I interacted with, became acquainted with, or learned of through access to
information while I performed services for Key during my employment with Key,
without the written consent of Key, which consent it may grant or withhold in
its discretion.     (b)   In the event that my employment is terminated with Key
as a result of a Termination Under Limited Circumstances as defined below, the
restrictions in paragraph 4(a) of this Agreement shall become inapplicable to
me; however, the restrictions in paragraphs 1, 2, and 3 of this Agreement shall
remain in full force and effect nevertheless. I understand that a “Termination
Under Limited Circumstances” shall mean the termination of my employment with
Key (i) under circumstances in which I am entitled to receive severance benefits
or salary continuation benefits under the terms and conditions of the KeyCorp
Separation Plan in effect at the time of such termination, or (ii) under
circumstances in which I am entitled to receive severance benefits, salary
continuation benefits, or similar benefits under the terms and conditions of an
agreement with Key, including, without limitation, a change of control agreement
or employment or letter agreement, or (iii) as otherwise expressly approved by
the Compensation Committee of KeyCorp in its sole discretion.

5.   In the event a court of competent jurisdiction determines that any of the
restrictions contained in the above numbered paragraphs of this Agreement are
excessive because of duration or scope or are otherwise unenforceable, the
provisions hereof shall not be void but, with respect to such limitations held
to be excessive, they shall be modified to incorporate the maximum limitations
such court will permit, not exceeding the limitations contained in the
acceptance of grant. In the event I engage in any activity in violation hereof,
I acknowledge that such activity may cause serious damage and irreparable injury
to Key, which will permit Key to terminate my employment (if applicable) and
seek monetary damages, and Key shall also be entitled to injunctive, equitable,
and other relief. I acknowledge and agree that the validity, interpretation, and
performance of this Agreement shall be construed under the internal substantive
laws of Ohio.       BY SIGNING THIS ACCEPTANCE OF GRANT AGREEMENT, I ACKNOWLEDGE
THAT I HAVE HAD AMPLE OPPORTUNITY TO READ THIS AGREEMENT AND THE PLAN, MAKE A
DILIGENT INQUIRY, ASK QUESTIONS, AND CONSULT WITH MY ATTORNEY IF I CHOSE TO DO
SO.

 
«Name»- Sign Your Name
 
Date

2